Citation Nr: 1022899	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-22 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES


1.  Entitlement to an effective date before December 13, 
2006, for the grant of service connection for residuals of 
fractures of the spinous processes of the first thoracic 
vertebra (T1) and seventh cervical vertebra (C7).  

2.  Entitlement to an effective date before December 13, 
2006, for the grant of service connection for degenerative 
disc disease of the cervical spine.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1942 to August 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in August 2007 and in November 
2007 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boise, Idaho.  

The appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The claims, pertaining to clear and unmistakable error in 
prior decisions of the Board in February 1950, in December 
1974, and in August 1977, are addressed in separate 
decisions.  

The claims for earlier effective dates are REMANDED to the RO 
via the Appeals Management Center in Washington, DC.


REMAND

On the claim for an earlier effective date for the grant of 
service connection for  residuals of fractures of the spinous 
processes of T1 and C7, in a statement in January 2008, the 
Veteran expressed disagreement with the rating decision in 
August 2007 by the RO, assigning the effective date of 
December 13, 2006, for service connection.  

When there has been an adjudication by the RO and a timely 
notice of disagreement has been filed, a statement of the 
case addressing the issue must be furnished to the Veteran.  
Manlincon v. West, 12 Vet. App. 238 (1999).  



Also, in November 2009, the Veteran's representative raised 
the issue of clear and unmistakable error in a rating 
decision by the RO in July 1983, determining that new and 
material evidence had not been presented to reopen the claim 
of service connection for residuals of fracture of the T1.  
As this issue is inextricably intertwined with the claim for 
an earlier effective date, further procedural due process is 
needed. 

On the claim for an earlier effective date for the grant of 
service connection for degenerative disc disease of the 
cervical spine, the Veterans Claims Assistance Act of 2000 
(VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA 
notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

There is no letter in the file that complies with the VCAA on 
this claim.  The RO did provide a VCAA letter in December 
2006, but the notice pertained to the claim of service 
connection for residuals of fractures of spinous processes of 
T1 and C7.  For this reason, further procedural due process 
is needed.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)



Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran a statement of 
the case on the claim for an effective 
date before December 13, 2006, for the 
grant of service connection for 
residuals of fractures of the spinous 
processes of T1 and C7.  In order to 
perfect an appeal of the claim to the 
Board, the Veteran must still timely 
file a substantive appeal after 
issuance of the statement of the case.  

2.  Adjudicate the claim of clear and 
unmistakable error in the rating 
decision by the RO in July 1983, 
determining that new and material 
evidence had not been presented to 
reopen the claim of service connection 
for residuals of fracture of the T1.  

3.  Ensure content-complying VCAA 
notice on the claim for an effective 
date before December 13, 2006, for the 
grant of service connection for 
degenerative disc disease of the 
cervical spine. 

After the above development is 
completed, readjudicate the claim.  If 
the benefit remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board. 






The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).

_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



